DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 10/29/2021 for application with case number 16/374770 (filed on 04/04/2019) in which claims 1-5 were originally presented for examination.

Status of Claims
Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-077256, filed on 04/13/2018.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 04/04/2019, and 08/05/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should 

Response to Arguments
Applicant's arguments filed on 10/29/2021 have been fully considered and are addressed as follows:
Regarding the Specification Objections: The Abstract objection is withdrawn, as the amended Abstract filed on 10/29/2021 have properly addressed the Abstract objection recited in the Non-Final office action mailed on 08/06/2021.
Regarding the Double Patenting: Applicant’s arguments regarding the rejections of the claims 1-5 on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of the patented Application No. 14/403735 (Currently patent publication #  US 9,336,684 B2, hereinafter ‘684) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“The Examiner alleged that Applicant's "second storage" recited in claim 1 of the present application corresponds to "a memory ... from which the travel permission is deleted [cancelled] when the travelling vehicle leaves the section;" recited in claim 1 of the '684 Patent. However, this allegation is not correct. Claim 1 of the '684 Patent recites that the travel permission for the travelling vehicle that has left the section (the blocking area) is deleted/canceled from the memory, but claim 1 of the '684 Patent does not recite that the travelling vehicle for which the travel permission has been deleted/canceled is subsequently stored in a storage.” (see Remarks page 6; emphasis added)


The examiner respectfully disagrees. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 & 5 of the instant application is anticipated by claims 1-5 & 1-7 of ‘684 respectively (see Non Final office action mailed 0n 08/06/2021). 
Examiner points to ‘684, which recites “travel permission for the section including a curve that has already been provided to the travelling vehicle [i.e., permitted travelling vehicle] is stored”, then “the travel permission is deleted [i.e., cancelled] when the travelling vehicle leaves the (see Harasaki (‘684) patent publication; at least Claim 1-3 & Fig. 2 [reproduced below for convenience] “Traveling vehicle history memory” of ‘684).

    PNG
    media_image1.png
    832
    782
    media_image1.png
    Greyscale


Harasaki’s Fig. 2


Applicant asserts that:
“The Examiner also alleged that Applicant's "third storage" recited in claim 1 of the present application corresponds to …
The memory recited in claim 1 of the '684 Patent only stores a travel permission that has already been provided to the travelling vehicle. The memory recited in claim 1 of the '684 Patent does not store a positional relationship of traveling vehicles.” (see Remarks pages 6-7; emphasis added)


The examiner respectfully disagrees. Examiner points to ‘684, wherein for each of the travelling vehicles, store a frequency of interferences with leading vehicles or rapid speed (see Harasaki (‘684) patent publication; at least Claim 1-3, Fig. 2 & Fig. 4 [reproduced below for convenience] S4: “Traveling direction is same as leading Vehicle?”).
Accordingly, the non-statutory double patenting rejections of claims 1-5 are maintained for the reasons recited in the Non-Final office action dated 08/06/2021, and outlined below.

    PNG
    media_image2.png
    816
    585
    media_image2.png
    Greyscale

Harasaki’s Fig. 4
Regarding the Claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1-5 as being clearly anticipated by the prior art of Harasaki (PG Pub. No. US 2015/0187218 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“For at least the following reasons, Harasaki fails to teach or suggest all of the features and method steps recited in Applicant's claims 1 and 5 … 
First, Harasaki teaches in paragraphs [0025] and [0032] that when an overhead travelling vehicle leaves a blocking area, the travel permission unit 26 deletes/cancels the travel permission for the travelling vehicle that left the blocking area from the blocking data in the memory 25 (see, in particular, the "Cancel travel permission" step after step S7 in Fig. 4 of Harasaki).after the travel permission for the travelling vehicle of Harasaki that has left the blocking area has been deleted/canceled, the travelling vehicle for which the travel permission has been deleted/canceled is not subsequently stored in a storage.” (see Remarks pages 7-9; emphasis added)

The examiner respectfully disagrees. Examiner points to Harasaki’s Memory 25, a part of the ground controller 24 that stores the IDs of overhead travelling vehicles that have been provided travel permissions for the diverging section 10 or the like and the types of travel permissions (e.g., blocking data), wherein the travel permission unit 26 deletes/cancels only the travel permission for the travelling vehicle that left the blocking area from the blocking data [first storage]. In other words, Harasaki does not teach deleting “the travelling vehicle” ID/ information. Certainly, the travelling vehicle history memory 27 stores information of the travelling vehicles (see at least Harasaki’s Fig. 2 & ¶¶[0024]-[0026]).


Applicant asserts that:
“Second, Harasaki teaches in paragraphs [0024], [0025], [0032], and [0033], and shows in Fig. 4, that the controller determines if there is a leading vehicle based on an order in which travel permission requests are received. For example, the controller determines if there is a leading vehicle that exists in the blocking area (in step S2 in Fig. 4 of Harasaki) based on the order in which travel permission requests were received from the traveling vehicles and whether or not there is an outstanding travel permission (i.e., a Harasaki does not teach, suggest, or hint at storing a positional relationship of vehicles, let alone a forward travelling vehicle of a travelling vehicle waiting for the permission to pass through the blocking area. Thus, Harasaki fails to teach or suggest Applicant's recited "third storage.” (see Remarks pages 9-12; emphasis added)

The examiner respectfully disagrees. Examiner points to Harasaki’s travelling vehicle history memory 27, wherein the history of the number of times that overhead travelling vehicles have experienced interference with a leading overhead travelling vehicle [i.e., “a positional relationship of vehicles”] or rapidly reduced their speed in a blocking area, as well as the total travelling distance, the total travelling time, the total number of trips, and the like of the overhead travelling vehicles (see at least Harasaki’s Fig. 2 & ¶[0026]).

For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.
























Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-5 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of the patented Application No. 14/403735, which has been published under PG Pub. No. US 2015/0187218 A1 & Patent publication No. US 9,336,684 B2 (hereinafter ‘684). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 & 5 of the instant application is anticipated by claims 1-5 & 1-7 of ‘735 respectively. 
Instant Application 16/374770
Conflicting Patent publication No. US 9,336,684 B2 (of Patented Application 14/403735) (hereinafter ‘684)
Comments
1. a travelling vehicle system comprising:
1. A travelling vehicle system comprising:
See ‘684 Claim 1, preamble.
a controller; and
a ground controller; and
See ‘684 Claim 1, 3rd limitation
a plurality of travelling vehicles, each of which travels along a track partially including a blocking area including a branching section or a merging section,




transmits a request for permission to pass through the blocking area to the controller, and passes through the blocking area when receiving passage permission from the controller, 



and stopping in front of the blocking area when receiving no passage permission, the controller canceling the passage permission for the travelling vehicle, to which the controller transmits the passage permission, after passage of the travelling vehicle through the blocking area;
travelling vehicles [i.e., a plurality of travelling vehicles] configured to travel in a section [i.e., track] including a curve [i.e., blocking area] in the travelling route under control of the ground controller; 
wherein the travelling vehicles are configured to travel along the
travelling route, …  
and are configured or programmed to make a request for a travel permission to the ground controller via the communication unit before travelling in the section including a curve [i.e., request for permission to pass through the blocking area]; …

the traveling vehicles are configured to wait to enter the section including a curve [i.e., stopping in front of the blocking area] when the ground controller has not provided the first travel permission or the low-order travel permission;
the travel permission is deleted [cancelled] when the travelling vehicle leaves the section; and
See ‘684 Claim 1, 4th limitation






















See ‘684 Claim 1, 6th limitation & Fig. 2 “Travelling vehicle history memory” (21)
wherein the controller is configured or programmed to include:
the ground controller is configured or programmed to control travelling of the travelling vehicles and includes:
See ‘684 Claim 1, 5th limitation


a memory [i.e., storage] in which a travel permission for the section including a curve that has already been provided to the travelling vehicle [i.e., permitted travelling vehicle] is stored, 
See ‘684 Claim 1, 6th limitation & Fig. 2 “Memory” (25)

a second storage that stores a last canceled travelling vehicle, the passage permission for which is canceled lastly, for each direction in the branching section or the merging section included in the blocking area;
a memory … from which the travel permission is deleted [cancelled] when the travelling vehicle leaves the section; and
See ‘684 Claim 1, 6th limitation & Fig. 2 “Travelling vehicle history memory” (21)

a third storage that stores the travelling vehicle, to which the passage permission in the same direction in the blocking area is transmitted lastly, as a forward travelling vehicle of a travelling vehicle waiting for the permission to pass through the blocking area at the time of transmission of the passage permission to the passage-permission waiting travelling vehicle; and
a memory in which a travel permission for the section including a curve that has already been provided to the
travelling vehicle is stored, …
provide a low-order travel permission that permits travel with a lower speed than the first travel permission if a permission to travel has been provided to another one of the travelling vehicles; … the traveling vehicles are configured to wait to enter the section including a curve when the ground controller has
not provided the first travel permission or the low-order travel permission; and
See ‘684 Claim 1, 6th [Wingdings font/0xE0] 9th limitations
a determiner that determines whether to give passage permission to the travelling vehicle waiting for the permission to pass through the blocking area based on whether the forward travelling vehicle of the passage-permission waiting travelling vehicle coincides with the last permitted travelling vehicle or the last canceled travelling vehicle for the blocking area.
a travel permission unit [determiner] configured or programmed to, when a request for a permission to travel in the section is received from one of the travelling vehicles, reference the memory [storage], provide a first travel permission if a permission to travel has not been provided to another one of the travelling vehicles, and provide a low-order travel permission that permits travel with a lower speed than the first travel permission if a permission to
travel has been provided to another one of the travelling vehicles; …
the traveling vehicles are configured to enter the section including a curve when the ground controller has pro
vided the first travel permission or the low-order travel permission … the travel permission unit [determiner] is configured or programmed to, when the travelling vehicle farthest ahead in the section leaves the section, change the travel permission for the travelling vehicle immediately following the farthest ahead travelling vehicle in the section to the first travel permission.
See ‘684 Claim 1, 7th [Wingdings font/0xE0] 8th limitations & Claim 2


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 is/are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2015/0187218 A1 by Harasaki (hereinafter “Harasaki”).

As per claim 1, Harasaki teaches a travelling vehicle system (see Title, Abstract, ¶¶[0002]-[0007]: The present invention relates to a travelling vehicle system and a method of controlling the travelling of travelling vehicles in curved sections, and in particular relates to blocking in curved sections) comprising:
a controller (see Fig. 2 [reproduced below for convenience] & Fig. 3: “Ground controller”, and see ¶[0007]: A travelling vehicle system according to a preferred embodiment of the present invention allows travelling vehicles to travel in sections including a curve in a travelling route under control of a ground controller [a controller]); and

    PNG
    media_image3.png
    734
    687
    media_image3.png
    Greyscale

Harasaki’s Fig. 2

a plurality of travelling vehicles, each of which travels along a track partially including a blocking area including a branching section or a merging section (see Fig. 2, Fig. 3 & ¶¶[0002]-[0009]: The present invention relates to a travelling vehicle system and a method of controlling the travelling of travelling vehicles [plurality of travelling vehicles] in curved sections, and in particular relates to blocking in curved sections … A travelling vehicle system according to a preferred embodiment of the present invention allows travelling vehicles [plurality of travelling vehicles] to travel in sections including a curve [blocking area] in a travelling route [track] under control of a ground controller [controller], wherein the travelling vehicles [plurality of travelling vehicles] travel along the travelling route [track], include … A section that includes a curve [blocking area] may be a simple curved section, or a diverging [branching] section, a merging section, or the like, and see ¶[0020]: The overhead travelling vehicles 2 [plurality of travelling vehicles] travel along a travelling rail [track], which is an example of a travelling route, and the travelling rail includes curved sections [blocking area]), transmits a request for permission to pass through the blocking area to the controller, and passes through the blocking area when receiving passage permission from the controller (see Fig. 4 [reproduced below for convenience] & ¶¶[0007]-[0009]: the travelling vehicles … are configured or programmed to make a request for a travel permission [request for permission to pass] to the ground controller [controller] via the communication unit before travelling [passes through] in a section including a curve [blocking area] … A section that includes a curve [blocking area] may be a simple curved section, or a diverging section, a merging section, or the like), and stopping in front of the blocking area when receiving no passage permission (see Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 5 & ¶¶[0033]-[0036]: In the case where a leading vehicle exists in step 2, if the travelling directions of the following vehicle and the leading vehicle are different, a travel permission for the blocking area is not provided [receiving no passage permission], and the following vehicle is caused to wait [stopping in front of the blocking area] (steps 4 and 6) … FIG. 5 shows statuses of overhead travelling vehicles in a curved section. The status "wait" [stopping in front of the blocking area] for the case where the travelling direction is different from the leading vehicle is a status for only the diverging section and the merging section), the controller canceling the passage permission for the travelling vehicle, to which the controller transmits the passage permission, after passage of the travelling vehicle through the blocking area (see Fig. 4 (S7[Wingdings font/0xE0] S10): “ Receipt of notification of exit from blocking area”, “has left blocking area” &  “Cancel travel permission”, and see ¶[0007]: the ground controller including a memory … from which the travel permissions [passage permission] are deleted [canceled] when the travelling vehicles leave the section); wherein

    PNG
    media_image4.png
    945
    678
    media_image4.png
    Greyscale

Harasaki’s Fig. 4

the controller is configured or programmed to include:
a first storage that stores a last permitted travelling vehicle, to which the passage permission is transmitted lastly and the passage permission for which is not canceled, for each direction in the branching section or the merging section included in the blocking area (see Fig. 4: S3 “First travel permission”, see ¶[0007]: the ground controller including a memory [storage] in which travel permissions [passage permission] for the section that have already been provided to the travelling vehicles are stored, and see  Fig. 2 & ¶[0024]: The ground controller 24 includes a memory 25 and stores the IDs of overhead travelling vehicles that have been provided travel permissions for the diverging section 10 or the like and the types of travel permissions. Note that these pieces of data are sometimes called blocking data);
a second storage that stores a last canceled travelling vehicle, the passage permission for which is canceled lastly, for each direction in the branching section or the merging section included in the blocking area (see Fig. 4: “Cancel travel permission”, see ¶[0007]: the ground controller including a memory [storage] … from which the travel permissions [passage permission] are deleted [canceled] when the travelling vehicles leave the section, and see Fig. 2 & ¶¶[0025]-[0026]: when an overhead travelling vehicle leaves a blocking area, the travel permission unit 26 deletes the blocking permission (travel permission) for the travelling vehicle that left from the blocking data in the memory 25 … A travelling vehicle history memory 27 [storage] stores a history of the number of times that overhead travelling vehicles have experienced interference with a leading overhead travelling vehicle or rapidly reduced their speed in a blocking area, as well as the total travelling distance, the total travelling time, the total number of trips, and the like of the overhead travelling vehicles);

    PNG
    media_image5.png
    482
    695
    media_image5.png
    Greyscale

Harasaki’s Fig. 3

(see Fig. 3 [reproduced above for convenience], Fig. 5 & ¶[0007]: the ground controller including a memory [storage] … a travel permission unit configured or programmed to, when a request for a permission to travel in the section is received from a travelling vehicle, reference the memory [storage], provide a first travel permission if a permission to travel has not been provided to another travelling vehicle [forward travelling vehicle], and provide a low-order travel permission that permits travel with a lower speed than the first travel permission if a permission to travel has been provided to another travelling vehicle [forward travelling vehicle], see ¶[0025]: each overhead travelling vehicle transmits, to the travel permission unit 26 [storage], its overhead travelling vehicle ID, see Fig. 4 (S4[Wingdings font/0xE0]S6): “Traveling direction is same as leading vehicle”[Wingdings font/0xE0] “wait” Or …“Raise travel permission”, and see ¶¶[0033]-[0036]: In the case where a leading vehicle [forward travelling vehicle] exists in step 2, if the travelling directions of the following vehicle and the leading vehicle are different, a travel permission for the blocking area is not provided, and the following vehicle is caused to wait (steps 4 and 6). If the travelling directions are the same, a permission to travel in the blocking area with a lower speed than the first travel permission is provided (steps 4 and 5) … When the leading vehicle farthest ahead leaves the blocking area (step 8), the risk of interference is eliminated, and therefore the travel permission of the subsequent travelling vehicle is raised, such as raising the second travel permission to the first travel permission (step 9) … FIG. 5 shows statuses of overhead travelling vehicles in a curved section. The status "wait" for the case where the travelling direction is different from the leading vehicle is a status for only the diverging section and the merging section, and the types of travel permission include "first travel permission" and "low-order travel permission” … If a leading vehicle is travelling in a curved section (travel permission has been provided to a leading vehicle), the following vehicle is provided the low-order travel permission and allowed to travel with a reduced speed, thus preventing interference with the leading vehicle or the like"); and 
a determiner that determines whether to give passage permission to the travelling vehicle waiting for the permission to pass through the blocking area based on whether the forward travelling vehicle of the passage-permission waiting travelling vehicle coincides with the last permitted travelling vehicle or the last canceled travelling vehicle for the blocking area (see Fig. 4, Fig. 5 & ¶¶[0032]-[0042]: The first travel permission is provided to the leading vehicle that is to travel in the curved section (blocking area). When the leading vehicle leaves the curved section and the following vehicle becomes the leading vehicle in the curved section, the low-order travel permission is changed to the first travel permission. If a leading vehicle is travelling in a curved section (travel permission has been provided to a leading vehicle), the following vehicle is provided the low-order travel permission).

As per claim 2, Harasaki teaches the vehicle system according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Harasaki further teaches wherein, when the last permitted travelling vehicle for the blocking area is stored in the first storage, if the last permitted travelling vehicle coincides with the forward travelling vehicle of the travelling vehicle waiting for the permission to pass through the blocking area  (see Fig. 4 (S2): [[if]] “Leading vehicle exits in the blocking area” [Wingdings font/0xE0]  “Yes”) and if a travelling direction of the passage-permission waiting travelling vehicle in the branching section or the merging section included in the blocking area coincides with a direction of the last permitted travelling vehicle (see Fig. 4 (S4): [[if]] “Traveling direction is same as leading vehicle” [Wingdings font/0xE0]  “Yes”), the determiner gives permission to pass through the blocking area to the passage-permission waiting travelling vehicle (see Fig. 4 (S5): “Travel permission with lower speed than first travel permission”, see ¶[0033]: In the case where a leading vehicle [forward travelling vehicle] exists in step 2, if the travelling directions of the following vehicle and the leading vehicle are different, a travel permission for the blocking area is not provided, and the following vehicle is caused to wait (steps 4 and 6). If the travelling directions are the same, a permission to travel in the blocking area with a lower speed than the first travel permission is provided (steps 4 and 5)).

As per claim 3, Harasaki teaches the vehicle system according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Harasaki further teaches wherein, when the last permitted travelling vehicle for the blocking area including the branching section is not stored in the first storage (see Fig. 4 (S2):  [[if]] “Leading vehicle exits in the blocking area”), if the last canceled travelling vehicle for the blocking area coincides with the forward travelling vehicle of the travelling vehicle waiting for the permission to pass through the blocking area (see Fig. 4 (S2[Wingdings font/0xE0]S9): “Leading vehicle exits in the blocking area”, “Cancel travel permission” & “Leading vehicle has left from blocking area”), the determiner gives permission to pass through the blocking area to the passage-permission waiting travelling vehicle (see Fig. 4 (S9): “Raise travel permission”, and see ¶¶[0032]-[0042]: When the leading vehicle farthest ahead leaves the blocking area (step 8), the risk of interference is eliminated, and therefore the travel permission of the subsequent travelling vehicle is raised, such as raising the second travel permission to the first travel permission (step 9)).

As per claim 4, Harasaki teaches the vehicle system according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Harasaki further teaches wherein, when the last permitted travelling vehicle for the blocking area including the merging section is not stored in the first storage (see Fig. 4 (S2 [Wingdings font/0xE0] “No”): “Leading vehicle exits in the blocking area”), if the last canceled travelling vehicle coincides with the forward travelling vehicle of the passage-permission waiting travelling vehicle, the last canceled travelling vehicle having entered the merging section in the same direction as the passage-permission waiting travelling vehicle in the blocking area (see Fig. 4 (S4 “yes”[Wingdings font/0xE0] S8): “Traveling direction is same as leading vehicle” [Wingdings font/0xE0] “Leading vehicle has left from blocking area”), the determiner gives permission to pass through the blocking area to the passage-permission waiting travelling vehicle (see Fig. 4 (S9) & ¶¶[0032]-[0042]: “Raise travel permission”).

As per claim 5, Harasaki teaches a method for controlling a travelling vehicle in a travelling vehicle system including a controller (see Title, Abstract, ¶¶[0002]-[0008], Fig. 2  [reproduced above for convenience] & Fig. 3: “Ground controller”: The present invention relates to a travelling vehicle system and a method of controlling the travelling of travelling vehicles in curved sections, and in particular relates to blocking in curved sections … A travelling vehicle system according to a preferred embodiment of the present invention allows travelling vehicles to travel in sections including a curve in a travelling route under control of a ground controller [a controller]), and a plurality of travelling vehicles, each of which travels along a track partially including a blocking area including a branching section or a merging section (see Fig. 2, Fig. 3 & ¶¶[0002]-[0009]: The present invention relates to a travelling vehicle system and a method of controlling the travelling of travelling vehicles [plurality of travelling vehicles] in curved sections, and in particular relates to blocking in curved sections … A travelling vehicle system according to a preferred embodiment of the present invention allows travelling vehicles [plurality of travelling vehicles] to travel in sections including a curve [blocking area] in a travelling route [track] under control of a ground controller [controller], wherein the travelling vehicles [plurality of travelling vehicles] travel along the travelling route [track], include … A section that includes a curve [blocking area] may be a simple curved section, or a diverging [branching] section, a merging section, or the like, and see ¶[0020]: The overhead travelling vehicles 2 [plurality of travelling vehicles] travel along a travelling rail [track], which is an example of a travelling route, and the travelling rail includes curved sections [blocking area]), transmits a request for permission to pass through the blocking area to the controller, and passes through the blocking area when receiving passage permission from the controller (see Fig. 4 [reproduced below for convenience] & ¶¶[0007]-[0009]: the travelling vehicles … are configured or programmed to make a request for a travel permission [request for permission to pass] to the ground controller [controller] via the communication unit before travelling [passes through] in a section including a curve [blocking area] … A section that includes a curve [blocking area] may be a simple curved section, or a diverging section, a merging section, or the like), and stopping in front of the blocking area when receiving no passage permission (see Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 5 & ¶¶[0033]-[0036]: In the case where a leading vehicle exists in step 2, if the travelling directions of the following vehicle and the leading vehicle are different, a travel permission for the blocking area is not provided [receiving no passage permission], and the following vehicle is caused to wait [stopping in front of the blocking area] (steps 4 and 6) … FIG. 5 shows statuses of overhead travelling vehicles in a curved section. The status "wait" [stopping in front of the blocking area] for the case where the travelling direction is different from the leading vehicle is a status for only the diverging section and the merging section), the controller canceling the passage permission for the travelling vehicle, to which the controller transmits the passage permission, after passage of the travelling vehicle through the blocking area (see Fig. 4 (S7[Wingdings font/0xE0] S10): “ Receipt of notification of exit from blocking area”, “has left blocking area” &  “Cancel travel permission”, and see ¶[0007]: the ground controller including a memory … from which the travel permissions [passage permission] are deleted [canceled] when the travelling vehicles leave the section), the method comprising:
(see Fig. 4: “First travel permission”, see ¶[0007]: the ground controller including a memory [storage] in which travel permissions [passage permission] for the section that have already been provided to the travelling vehicles are stored, and see  Fig. 2 & ¶[0024]: The ground controller 24 includes a memory 25 and stores the IDs of overhead travelling vehicles that have been provided travel permissions for the diverging section 10 or the like and the types of travel permissions. Note that these pieces of data are sometimes called blocking data);
storing a last canceled travelling vehicle, the passage permission for which is canceled lastly, for each direction in the branching section or the merging section included in the blocking area (see Fig. 4: “Cancel travel permission”, see ¶[0007]: the ground controller including a memory [storage] … from which the travel permissions [passage permission] are deleted [canceled] when the travelling vehicles leave the section, and see Fig. 2 & ¶¶[0025]-[0026]: when an overhead travelling vehicle leaves a blocking area, the travel permission unit 26 deletes the blocking permission (travel permission) for the travelling vehicle that left from the blocking data in the memory 25 … A travelling vehicle history memory 27 [storage] stores a history of the number of times that overhead travelling vehicles have experienced interference with a leading overhead travelling vehicle or rapidly reduced their speed in a blocking area, as well as the total travelling distance, the total travelling time, the total number of trips, and the like of the overhead travelling vehicles);
storing the travelling vehicle, to which the passage permission in the same direction in the blocking area is transmitted lastly, as a forward travelling vehicle of a travelling vehicle waiting for the permission to pass through the blocking area at the time of transmission of the passage permission to the passage-permission waiting travelling vehicle (see Fig. 3 [reproduced above for convenience], Fig. 5 & ¶[0007]: the ground controller including a memory [storage] … a travel permission unit configured or programmed to, when a request for a permission to travel in the section is received from a travelling vehicle, reference the memory [storage], provide a first travel permission if a permission to travel has not been provided to another travelling vehicle [forward travelling vehicle], and provide a low-order travel permission that permits travel with a lower speed than the first travel permission if a permission to travel has been provided to another travelling vehicle [forward travelling vehicle], see ¶[0025]: each overhead travelling vehicle transmits, to the travel permission unit 26 [storage], its overhead travelling vehicle ID, see Fig. 4 (S4[Wingdings font/0xE0]S6): “Traveling direction is same as leading vehicle”[Wingdings font/0xE0] “wait” Or …“Raise travel permission”, and see ¶¶[0033]-[0036]: In the case where a leading vehicle [forward travelling vehicle] exists in step 2, if the travelling directions of the following vehicle and the leading vehicle are different, a travel permission for the blocking area is not provided, and the following vehicle is caused to wait (steps 4 and 6). If the travelling directions are the same, a permission to travel in the blocking area with a lower speed than the first travel permission is provided (steps 4 and 5) … When the leading vehicle farthest ahead leaves the blocking area (step 8), the risk of interference is eliminated, and therefore the travel permission of the subsequent travelling vehicle is raised, such as raising the second travel permission to the first travel permission (step 9) … FIG. 5 shows statuses of overhead travelling vehicles in a curved section. The status "wait" for the case where the travelling direction is different from the leading vehicle is a status for only the diverging section and the merging section, and the types of travel permission include "first travel permission" and "low-order travel permission” … If a leading vehicle is travelling in a curved section (travel permission has been provided to a leading vehicle), the following vehicle is provided the low-order travel permission and allowed to travel with a reduced speed, thus preventing interference with the leading vehicle or the like"); and 

the passage-permission waiting travelling vehicle coincides with the last permitted travelling vehicle or the last canceled travelling vehicle for the blocking area (see Fig. 4, Fig. 5 & ¶¶[0032]-[0042]: The first travel permission is provided to the leading vehicle that is to travel in the curved section (blocking area). When the leading vehicle leaves the curved section and the following vehicle becomes the leading vehicle in the curved section, the low-order travel permission is changed to the first travel permission. If a leading vehicle is travelling in a curved section (travel permission has been provided to a leading vehicle), the following vehicle is provided the low-order travel permission).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661